Citation Nr: 1201400	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a schedular disability rating in excess of 10 percent for traumatic maculopathy of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this claim.

In an October 2008 substantive appeal, the Veteran reported that he has been rebuked by his superiors and ridiculed by his co-workers.  In a November 2011 brief, the Veteran's representative argued that this represented marked interference of employment caused by his service-connected disability and warranted an extraschedular disability rating.  As the Veteran has claimed justification for an extraschedular rating, the Board suggests the Veteran obtain statements from his superiors and/or copies of any administrative actions against him due to his eye disability. 

In a November 2011 brief, the Veteran's representative indicated that the Veteran "also stated that his visual acuity has decreased and the severity and frequency of the pain he has behind his eye has increased."  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA eye examination to determine the current level of severity of his left eye disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran in writing for the purpose of notifying him of the information and evidence needed to substantiate his claim for increase, both schedular and extraschedular, for a left eye disability.  

Notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) should also include an explanation as to the information or evidence needed to establish an extraschedular disability rating.  38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to any poor job performance stemming from his service-connected left eye disorder and statements from his employer, coworkers, health care providers, family, and friends who have observed the effects of his left eye disability on his ability to operate successfully in a work environment.

2.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his left eye disability since July 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA eye examination to assess the Veteran's left eye disability.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Eye Examinations, revised on January 5, 2009.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After the development requested above has been completed to the extent possible, the AMC/RO should readjudicate the Veteran's claim for entitlement to an increased (schedular and extraschedular) rating for his service-connected left eye maculopathy.  

Should submission of the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service under 38 C.F.R. § 3.321(b) be deemed unwarranted, the reasons for this decision should be set forth in detail.  If the decision is adverse to the Veteran, he and his representative should be issued an appropriate supplemental statement of the case (SSOC) and be given the opportunity to respond.  The Veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


